Bruce, Ch. J.
The only question which is involved in this case is whether, in order that a tax deed may be valid, the lands described therein must have been assessed and sold in separate tracts, when they were in two tracts noncontiguous and with 80 rods intervening'.
This question has been twice passed upon by this court, and in both cases the proceedings and the deeds were held to be entirely void. See State Finance Co. v. Beck, 15 N. D. 374, 109 N. W. 357; Griffin v. Dennison Land Co. 18 N. D. 246, 119 N. W. 1041.
Counsel for appellant, however, contends that these cases were decided without a thorough examination of the question, and without a recognition of the fact that the statute requires that the tax list shall be made by the auditor, that there is no requirement that such .auditor shall list the property in separate tracts, and that the assessor is only required to assess such lands as are “listed for taxation.”
The statutes are as follows:
Section 2123 of the Compiled Laws of 1913: “He [auditor] shall make out in the real property assessment book a complete list of all lands or lots subject to taxation (showing the names of the owners, if to him known, and if unknown, so state it) the number of acres and the lots and parts of lots on the blocks included in each description of property.”
Section 2122': “He [auditor] shall value each article or description of property,” etc.
Section 2127: “He [assessor] shall by actual examination determine the true and full value of each tract or lot of real property listed for taxation, and shall enter the value thereof in one column and the value of all improvements .and structures thereon in another column, opposite each description of property.”
Counsel contends that § 2127 does not require the value of each tract to be assessed and stated, but only the value of “each tract or lot of real property listed for taxation.”
We think, however, that there is no merit in this contention. Section 2127 clearly malees it the duty of the assessor to, “by actual examination, determine the true and full value of each tract or lot of real property listed for taxation.” It is clear also that though the auditor’s list did not specifically state that there were two tracts of land the description itself did. The assessor’s list described the property as *245lot 4, and the southeast quarter of section 18, township 135, north range 89, west; and the fact that there were two noncontiguous tracts could not, except by the use of separate lines, have been made any more apparent.
The judgment of the District Court is affirmed.
Grace, J. I concur in the result.